 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDAutomation and Measurement Division of the BendixCorporationandInternational Union of Electrical,Radio and Machine Workers,AFL-CIO-CLC anditsLocal 759,Petitioner.Case 9-RC-7935October 14, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAUpon a petition filed under Section 9(c) of theNationalLaborRelationsAct,asamended,hearings were held beforeHearingOfficers EdwardC.Verst and Cassius B. Gravitt, Jr , on variousdates between December 4, 1968, and April 2, 1969.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, and by direction of theRegionalDirector forRegion 9, this case wastransferred to the National Labor Relations Boardfor decision. Briefs and motions were timely filed bythe Employer and the Petitioner.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor RelationsBoard hasdelegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the Hearing Officers'rulingsmade at thehearing andfinds that they arefreefromprejudicialerror.They are herebyaffirmed 2Upon the entire record in this case including thebriefs filed herein the Board finds:1.The Employerisengagedin commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labororganizations'involved claim torepresentcertain employees of the Employer.''As the record,including the briefs,adequately set forth the issues andpositions of the parties,theEmployer'srequest for oral argument isdeniedOn the record before us, we find that the Petitioner was in no wayprejudiced by the Employer's alleged change of position as to the scope orcomposition of the unit as set forth in its briefWe therefore denyPetitioner'smotion to strike the Employer's brief'TheEmployer'smotion to dismiss this proceeding,based on itscontention that directing an election at this time wouldviolate Sec 9(c) ofthe Act isfound without merit and denied for reasons stated herein below'Craftsman's IndependentUnion of A &M Division of the BendixCorporation,hereinafteralsocalledIndependent,was permitted tointerveneat the hearing on a showing of interest in the form ofauthorization cardsWe find without merit Petitioner's contention thatindependent is not a labor organization and in any event should be deniedthe right to intervene on the ground that its Articles of Incorporationpermit no representation of a unit as broad as the one sought by thePetitionerThe recordreveals that Independent is an organization in whichemployees participate and which for the purpose in whole or part ofrepresenting employees herein for the purpose of collective bargaining forwages, hours,and other conditions of employment and it intends to do soif certifiedThe recordfurther reveals that Independent has members whohave paid dues, and who have participated in union affairsAccordingly,3The instant petition seeks essentially aproduction and maintenance unit which was thesubject of an election conducted heretofore by theBoard The record shows that pursuant to a petitionand hearing the Regional Director for Region 9 onJuly 8, 1964, issued his Decision and Direction ofElection. On July 15, 1964, in an election among theemployees of Sheffield Corporation, predecessor ofthe Employer, in which the appropriate unit wasessentiallysimilartothatsoughtherein,theInternationalUnion of ElectricalWorkers, Local759, the present Petitioner, hereinafter also calledIUE, lost the election and thereafter filed objectionswhich were sustained. A second election was held onFebruary 17, 1965 The IUE won and was certifiedby the Board In subsequent proceedings, theBoard'sOrder finding that the Employer hadviolatedSection 8(a)(5) and (1) of the Act wasdeniedenforcementby the Court of Appeals(Automation andMeasurement Division of TheBendix Corp v. N L R B ,400 F. 2d 141, reversing163 NLRB 180), the court finding that the Board'sfirst election on July 15, 1964, which IUE had lost,was a valid election and should not have been setaside.In view of the court's decision, the Employer atthe present hearing moved to dismiss the petition onthe ground that any election held would violateSection9(c)(3)of the Act, which prohibits anelectionwithin 1 year of a valid election TheHearing Officer referred the motion to the Board.The Employer contends that the period of 12months must be computed from a date at least noearlier thanAugust 30, 1968, the date the courtruled the first election had been a valid election. Wefind this contention withoutmeritItissettledBoard practice in construing this part of Section9(c)(3) to hold that in circumstances where a unionlosesan election, the Act allows the 12-monthperiod to be measured from the date of the holdingof the election.' Furthermore, we find no merit inthe Employer's contention that it is entitled to a"year of quiet," from the date the representationissue is finally resolved in the courts, irrespective ofthe length of time it has taken to resolve such issueWe can find no basis for such view in the languageofSection9(c)(3)or in Congressional intentexpressed in its enactment. Moreover, as it happens,we find that the Independent is a labor organization within the meaning ofSec 2(5) of the Actand we shall permit it to intervene and appear on theballotButlerMfg Co,167 NLRB No 39'Afterthe close of the hearing, InternationalUnion, United Automobile,Aerospace&Agricultural ImplementWorkersofAmerica,UAW,hereinafteralsocalledUAW,filedamotion to intervene in thisproceedingThe Petitioneropposes this interventionUAW does not seekto raise new issues, it merely seeks to be placed on the ballot in anyelection that may be directed hereinWe are administratively satisfied thatat the time of the hearing,UAW had a representativeinterest among theemployees in the form of authorization cards,and has thus made anappropriate showing of interest that permits its intervention in thisproceedingAccordingly, the UAW'smotion for intervention is grantedand its name will be placed on the ballotSeeCareyTransportation Inc119 NLRB332,StahlManufacturingCo,119 NLRB 1260, 1261'PalmerManufacturingCompany,103 NLRB 336179NLRB No. 18 AUTOMATION & MEASUREMENT DIV.141more than a year has elapsed since the August 30,1968date referred to by the Employer. TheEmployer's motion to dismiss the instant petition isthereforedenied.Accordingly,we find that aquestion affecting commerce exists concerning therepresentation of employees of the Employer withinthemeaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.4.The Employer is engaged in the design,manufacture and marketing of capital equipment inthe areas of dimensional control, machine tools,machinecontrols,environmentalcontrolledenclosures, automation and contract services. ThissubjectDivision of the Employer's operations isdivided into various departments namely. selling,patent,administrative,engineeringandmanufacturing The only department involved in theinstant proceeding is manufacturing in the Dayton,Ohio, plant.Petitioner seeks in general a production andmaintenance unit, similar to the unit heretoforefound appropriate by the Board' except for theexclusion of "leaders " The Employer concedes thatthe hourly paid employees constitute an appropriateproductionandmaintenanceunit,although ingeneral it leaves the unit determination to theBoard. Issues, however, pertaining to the inclusionand exclusion of certain employees are discussedbelowLeadersLeaders are hourly paid employees working invariousmanufacturingdepartmentsA leadergenerally is themost experienced and skilledindividual in his classification, and the one assignedto lead jobs. He receives 10 cents per hour above thetoprateof the classification inwhichhe isdesignated as a leader. Otherwise he shares theidenticalschedule of benefits and is subject toidentical policies and procedures as all other hourlyrated employees. The Employer's position is that'The Petitionerwould includetheseDepartments in manufacturing 250through 294 (apprentices)and 901 through 980 but wouldexclude thesemanufacturing departments201, 260-1 and 260-2, 284, 285, 291, 292, 294(co-ops), 990 (servicerepresentatives)and 999 Thereappears to be nodisputeconcerning these departmentswith the exception of certainnonexempt salaried clericalemployeesin the manufacturing departmentsThe Employerexplainedthat nonexempt salaried employees are those who,although salaried,are paid overtime Exceptfor the nonexempt salariedclericals,discussedbelow, therequestedemployeesin these departments,are all hourly paid employees,who share common facilities,and enjoy thesame fringebenefits,workin the same general location,have frequentcontact with each other,and generally perform work in a certain sequencenecessaryto the manufacture of the Employer's products or performservices necessary for accomplishing such endWe find, in view of theforegoingand the recordas a whole,that theyconstitute an appropriateproduction andmaintenanceunitWe are further satisfied that thefunctions,duties,and interestsof the employeesinselling,patent,administrative and engineering groups, referred to as part of the "planningstage"of the Employer's operations,areneither plant clericals nortechnical employees and have nocommunityof interestwith productionleaders are not supervisors and that as hourly ratedemployees they are an appropriate part of theproduction and maintenance unit. The Petitioner, ingeneral takes the same position that leaders are notsupervisors,butmaintains that leadersLouisRequarth and Victor Sears exercise supervisoryauthority.The record supports the Petitioner'scontentions that Requarth and Sears possess certainindiciaof supervisory authority.We find, on theevidence in the record now before us that leaders,except for Requarth and Sears, are not supervisorswithin the meaning of the Act, and accordingly weshallincludethem in the unit herein foundappropriate.Louis Requarthisclassified as a precision grinderspecialistleaderinDepartment910-GrindingDepartment.Unlike other leaders he devotes themajority of his time to instructing other employeesinhisdepartment rather than performing manuallabor; he reprimands employees for violating plantrules,requisitionsmaterials;usesindependentjudgment in making job assignments of more than aroutine character and in assigning overtime in hisown department; and discusses grievances withemployees. In the absence of Supervisor JamesOsborne,Requarth assumes full responsibility forDepartments 910-2 and 911, and on such occasionshe may transfer employees from one department toanother; attend foremen's meetings; approve otheremployees'timecardsandexercisegeneralresponsibility for the flow of the work through thesedepartments.Employees have been informed byOsborne that they are to follow Requarth'sinstructions without question and they regard him as"boss " Accordingly, in view of the foregoing andthe record as a whole, as Requarth uses independentjudgment in making job assignments, and assignsovertime, is responsible for the flow of workthrough the departments, enforces plant rules anddiscusses grievances, we find that he is a supervisorand shall exclude him from the unit.VictorSearsisclassifiedasa tool and dieleadman in Department 967-Cavitron, where heexercisesthesame general control over theemployees and operations in his department asRequarth does in Department 910 In addition, herecommends employees for promotion based on hisevaluationof their job performance; regularlyattends foremen'smeetings; is assigned a specialparking space, and like other supervisors has a deskin an enclosed office in the shop area. On at leastoneoccasion,healsorecommended that anemployee be hired which recommendation wasfollowed.Likeforemen,whoareadmittedsupervisors, he distributes paychecks to employees.In view of the foregoing and on the record as awhole,we find that Sears is a supervisor andaccordingly shall exclude him from the unit.and maintenance employeesHence, we do not include them in the unitfound appropriate herein 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDActing ForemanThomas A Searchisemployed in Department946-MachineandToolAssemblywithapproximately 30 employees Search is classified asActing Foreman but is hourly rated He spends themajority of his time arranging work for employees,exercising his judgment as to the employee best abletoperform a particular job. He also instructsemployees in the performance of their assignmentsand maintains a close check on the work performed.Search has a desk in the same enclosed office withForeman Robert Hauck and Superintendent Sheets.He also participates with Hauck in interviewingapplicantsforemployment; attends supervisors'meetings, independently assigns overtime; transfersemployees within the department, has authority toapprovecorrectionsontimecards;discussesemployees' work performance with the foreman andmakes recommendations; discusses grievances withemployees, and grants time off. The EmployerconcedesthatSearchhastheauthoritytorecommend rate increases for employees and thatsuch recommendations would ordinarily be followed,and that he exercises independent judgment inassigningworkAccordingly, we find Search is asupervisor and shall exclude him from the unitfound appropriate herein.Co-ops Department 294 --- ApprenticesAlthoughtermed"co-op"employees,theseindividualsarenotemployed pursuant to anyestablished plan with local school authoritiesTheco-ops are college students in electrical engineeringandwork in product engineering, research anddevelopment or marketing. Because of the brevity oftheir employment, they do not have the same fringebenefits,as regular employees, such as vacations,health and life insurance. They are not eligible forpensions;donothave the same progressionschedule;andfewofthembecome regularemployees. They move from position to position,and, as noted, they are outside the manufacturingarea In view of the brevity of their employment,natureof their duties, location, and dissimilarworking conditions, we find that co-ops do not shareacommunity of interest with production andmaintenance employees and therefore exclude themfrom the unit herein found appropriatePlant ClericalsThe Petitioner would include, as plant clericals,certain employees whose duties and classificationsappear below. The Employer contends that as theseclericalemployeesaresalaried,andperformfunctionswithin the "planning stage" of the'CrestWine andSpiritsLid,168NLRB No 99,Sandy'sStore,163NLRB728,ColecraftMfg Co,162 NLRB 680, 688-689operations, they do not share a community ofinterestwithhourlyratedproductionandmaintenance employees, and should not be includedin a unit of production and maintenance employeeswho are considered a part of the "workaccomplishment stage"of its operations.ThePetitioner nevertheless contends that the followingemployees are plant clerical employees and aretherefore appropriately part of a production andmaintenance unitExpediter, Department 272 - ProductionControlThe expediter's primary responsibility is to keepall jobs moving through the various departments andtoexert special efforts on "critical" jobs.Hisprincipal function is to see that certain jobs areexpedited and completed within the alloted time andina priority sequence. In the performance of thisduty, the expediter orders delivery of parts andothermaterial to the job and on occasion obtainsand deliver them himself. His work is performed inthe production area, and he is in constant contactwith production and maintenance employees. Healso checks on the progress of jobs. Expediters votedin the prior Board-conducted election as a part ofthe production and maintenance unit.Schedulers, Department 270MaterialControlThe scheduler's principal functionistomaintainstock records of material, order material for storesupply and schedule purchased material to arrive intime for its use in the production process His workbringshim incontactwithproductionandmaintenance employees. Schedulers voted as a partof this unit in the prior Board-conducted election.Although expediters and schedulers may for theEmployer's administrative purposes be considered apart of its "planning stage" operations, it is obviousthat their work is concerned with the productionprocess and that they are in constant contact withproduction and maintenance employees.' In viewthereof,we find that expediters and schedulers areessentially plant clerical employees and have a closercommunityofinterestwithproductionandmaintenance employees than they have with officeclericalemployees.Accordingly,we shall includethem in the unit.'LittonIndustriesof Maryland,125 NLRB 722,Weyerhauser Company,132NLRB 84, 85 Although the Employer believes that expediters, andschedulers have common interests,with processors who, the Petitionercontends and we find,should be excluded,it is clear that the tatters' workismainly, if not entirely,concerned with process engineering and has nodirect apparent relation to manufacturing operations AUTOMATION & MEASUREMENT DIV.143Clerk-typist, Department 270 - MaterialControlCarolineTreadwellistheclericalinthatdepartmentHer principal duties are to typemanufacturing orders and file status sheets. Anumber of copies of the manufacturing orders aremade at one time and distributed to the variousdepartments so as to begin and complete the orderas requested. She has her desk in the same office asthe schedulers and has the same supervisor as theyhave. The status sheets that she files are used by theschedulers in their work.Keypunch operator, Department 272 --Production ControlDianna Jelickworks in an office located in theshop area where the expediters work; has the samesupervisor they have; does departmental filing andanswers the phone calls for expeditersemployees working in the "work accomplishmentstage,"neverthelesswork in the same area asproduction employees, have constant or frequentcontact with them, or other clericals included in theunit,and share certain common supervision withthem It is evident that their work is essentially infurtherance of the production process The fact thattheclericalemployees are salaried is in itselfinsufficienttoexclude them from a unit ofpredominantly hourly paid employees.9 Accordingly,we find that the clerk typist in Department 270,10thekey-punch operator in Department 272, thestenographers in Departments 286 and 962," and thesenior manufacturing clerk Department 962,11 have aclose community of interest with production andmaintenance employees and perform duties whichare essentially those of plant clerical or productionemployees." Therefore, we shall include them in theunit found appropriate herein.Secretary-Stenographer, Department 990 -Customer ServiceStenographer, Department 286 -Housekeeping & MaintenanceAda Grev Hallworks in the maintenance officewhere she posts the time reported on cards by theemployees of the department; receives repair orderscalled in by employees and supervisors, handlesmaintenancemailwhich she picks up from themailbox located in the factory area; has constantcontact with maintenance employees; has essentiallythe same hours and lunch period as maintenanceemployees and voted in the last election.Stenographer, Department 962 - Multiple AirGage AssemblyRuby Gavlorisemployed in a shop office in themiddle of the production area; does all the typingrequired by the general foreman and other foremen,typesandmaintains some shipping departmentrecords and shop records, and on occasion assiststhe service department clerical in any overload workarising in that department; she has frequent contactwith production employees.Senior Manufacturing Clerk (same department)Cecil R Jettemaintains a record of all shop jobsandadailyrecordof items in process ofmanufacture for certain manufacturing departments.Inaddition, he checks and fills shop orders andmaintains time records on indirect labor. He worksin the same department as Ruby Gaylor, and hasfrequent contact with expediters.In view of the foregoing and the record as awhole,we find that the clerical employee notedabove, although nonexempt salaried and referred toby the Employer as working in the "planningstage,"asdistinguishedfrom the hourly paidMarjorie J. Fitz is attached to and on the payrollof the customer service department. Most of herwork is performed in the shop area. She typesorders for service calls, service records, servicemen'stimeandexpenseaccounts,initiatestravelarrangements for servicemen, writes requisitions andphysicallysecuresrequisitionedpartsfrom thestoreroom and sees that these parts are packed forshipment; she also computes charges for service callsand handles customers' service calls.Her duties are principally concerned with and inaid of the field service employees who are excludedfrom the production and maintenance unit. As wefind that her interests are more in common withfieldserviceemployeesthanproductionandmaintenance employees, we shall exclude MarjorieJ.Fitz from the unit of production and maintenanceemployees.Accordingly,we find the following employeesconstitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.All production and maintenance employees of theEmployer at its Dayton, Ohio, plant, includingplant clerical employees, truckdrivers, expediters,and schedulers,butexcludingofficeclericalemployees,technicalemployeeswithdiverseinterests, co-op students, field service employees,thesecretary-stenographerintheservicedepartment,managerialemployees,andprofessional employees, guards, and supervisors asdefined in the Act.'SperryPiedmontCompany.162 NLRB 857, 860"Challenge-Cook Brothers. Inc.129 NLRB 1235, 1239"Barber-ColmanCompany.130NLRB 478,480 (Superintendent'sclerk),Ben Pearson's Inc .133 NLRB 636, 6381lbld"Litton Industriesof Maryland,Incorporated,125 NLRB 722, 725-726 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Direction of Election14 omitted from publication ]in order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiledby the Employer with the Regional Director for Region 9 within 7days of the date of this Decision and Direction of Election The RegionalDirector shallmake the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed